                                                                            FILED
                                                                             APR 1 1019
                IN THE UNITED STATES DISTRICT COURT                     Clerk, U S Distric
                                                                                           t
                                                                          District Ot Mo Court
                    FOR THE DISTRICT OF MONTANA                                  Billings
                                                                                          ntan
                                                                                              a
                          BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                  CR 18-163-BLG-SPW
                      Plaintiff,

 vs.                                               ORDER

 SCOTT TYLER WINCHELL,

                      Defendant.

       Upon Defendant's Unopposed Motion to File Documents Under Seal (Doc.

25), and for good cause being shown,

       IT IS HEREBY ORDERED that Defendant is granted leave to file

documents deemed sensitive under seal.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to seal

the documents attached to Defendant's Motion (Doc. 25) .

       DATED this   L day of April, 2019.

                                             �e�
                                             SUSAN P. WATTERS
                                             United States District Judge




                                         1
